EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Dana Zottola on 6/2/2021.

The application has been amended as follows:

Please replace all claims with the following claims.

1-20.	(Cancelled) 

(Previously Presented) A method for transforming raw input data expressed in a non-linguistic format into an output in a format that can be expressed linguistically, the method comprising:
identifying, using processing circuitry, one or more messages to be hyperlinked in an output report, wherein the one or more messages are data structures that are configured to linguistically describe at least a portion of the raw input data;

annotating, using the processing circuitry, the one or more messages with an indication of a key event or significant event detected in the one or more messages, the key event or significant event detected based at least in part on the importance level and a pre-determined importance level threshold; and
generating, using the processing circuitry, the output report comprising the indication of the key event or significant event, wherein one or more words in a phrase specification are hyperlinked in the output report such that when a hyperlink is selected at least one of one or more interactive responses is performed.

22.	(Previously Presented) The method of claim 21, further comprising:
including, using the processing circuitry, the one or more messages in the output report based at least in part on the importance level.

23.	(Previously Presented) The method of claim 21, wherein the output report comprises a graph displaying the key events or significant events.

24.	(Previously Presented) The method of claim 21, wherein the importance level for each of the one or more messages is based in part on a pattern displayed in the one or more messages.

25.	(Previously Presented) The method of claim 21, wherein the importance level is determined over a period of time.

26.	(Previously Presented) The method of claim 21, wherein the importance level of the one or more messages is based in part on historical data.

27.	(Previously Presented) An apparatus for transforming raw input data expressed in a non-linguistic format into an output in a format that can be expressed linguistically, the apparatus comprising processing circuitry and at least one memory including computer program 
identify one or more messages to be hyperlinked in an output report, wherein the one or more messages are data structures that are configured to linguistically describe at least a portion of the raw input data;
annotate the one or more messages with an indication of an importance level of the one or more messages; 
annotate the one or more messages with an indication of a key event or significant event detected in the one or more messages, the key event or significant event detected based at least in part on the importance level and a pre-determined importance level threshold; and;
generate the output report comprising the indication of the key event or significant event, wherein one or more words in a phrase specification are hyperlinked in the output report such that when a hyperlink is selected at least one of one or more interactive responses is performed.

28.	(Previously Presented) The apparatus of claim 27, wherein the at least one memory including the computer program code is further configured to, with the processing circuitry, cause the apparatus to:
include, using the processing circuitry, the one or more messages in the output report based at least in part on the importance level.

29.	(Previously Presented) The apparatus of claim 27, wherein the output report comprises a graph displaying the key events or significant events.
30.	(Previously Presented) The apparatus of claim 27, wherein the importance level for each of the one or more messages is based in part on a pattern displayed in the one or more messages.

31.	(Previously Presented) The apparatus of claim 27, wherein the importance level is determined over a period of time.

32.	(Previously Presented) The apparatus of claim 27, wherein the importance level of the one or more messages is based in part on historical data.

33. 	(Currently Amended) A computer program product comprising at least one computer-readable non-transitory memory medium having program code instructions stored thereon, the program code instructions, when executed by an apparatus, causing the apparatus to:
identify one or more messages to be hyperlinked in an output report, wherein the one or more messages are data structures that are configured to linguistically describe at least a portion of the raw input data;
annotate the one or more messages with an indication of an importance level of the one or more messages; 
annotate the one or more messages with an indication of a key event or significant event detected in the one or more messages, the key event or significant event detected based at least in part on the importance level and a pre-determined importance level threshold; and
generate the output report comprising the indication of the key event or significant event, wherein one or more words in a phrase specification are hyperlinked in the output report such that when a hyperlink is selected at least one of one or more interactive responses is performed.

34.	(Previously Presented) The computer program product of claim 33, wherein the program code instructions, when executed by the apparatus, further cause the apparatus to:
include, using the processing circuitry, the one or more messages in the output report based at least in part on the importance level.

35.	(Previously Presented) The computer program product of claim 33, wherein the output report comprises a graph displaying the key events or significant events.

36.	(Previously Presented) The computer program product of claim 33, wherein the importance level for each of the one or more messages is based in part on a pattern displayed in the one or more messages.

37.	(Previously Presented) The computer program product of claim 33, wherein the importance level is determined over a period of time.



39.	(Previously Presented) The computer program product of claim 33, wherein one or more words in a phrase specification are hyperlinked in the output report such that when a hyperlink is selected at least one of one or more interactive responses is performed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 21, 27 and 33, the references of record cited for the parent applications (14/027775, 14/961222) and instant application, either singularly or in combination, do not teach or suggest at least: 
“A method for transforming raw input data expressed in a non-linguistic format into an output in a format that can be expressed linguistically, the method comprising:
identifying, using processing circuitry, one or more messages to be hyperlinked in an output report, wherein the one or more messages are data structures that are configured to linguistically describe at least a portion of the raw input data;
annotating, using the processing circuitry, the one or more messages with an indication of an importance level of the one or more messages; 
annotating, using the processing circuitry, the one or more messages with an indication of a key event or significant event detected in the one or more messages, the key event or significant event detected based at least in part on the importance level and a pre-determined importance level threshold; and
generating, using the processing circuitry, the output report comprising the indication of the key event or significant event, wherein one or more words in a phrase specification are hyperlinked in the output report such that when a hyperlink is selected at least one of one or more interactive responses is performed.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175